DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 28 July 2021 has been entered.  Claims 1-7, 9-11, 14-15 and 17-20 are currently pending in the application.  Claims 15 and 17-20 are withdrawn.  The rejections of record from the office action dated 11 May 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1).
Regarding claims 1-7 and 9-11, Ingraham discloses a child resistant package comprising a multilayer sheet material having a plurality of zones of weakening formed by a plurality of perforations (i.e. a childproof and/or senior friendly packaging made 2 (i.e. overlapping the density of perforations in the weakening zone lies between 50 and 250 per cm2) ([0009]).

Regarding claim 2, Ingraham discloses that the perforations can be of any shape and configuration and include lengths of up to 250 µm and specifically discloses chevron shaped, prism shaped, diamond shaped ([0025]-[0026]) (i.e. in section planes parallel to the first outer surface of the composite packaging foil the cross-sections of the perforations have an elongated shape with a length and a width, wherein the dimension of the length is larger than the dimension of the width, overlapping wherein the maximum length of a cross section of the perforations lies between 50 µm and 600 µm).  It is the examiner’s position that it would have been obvious to arrange the perforations along a tearing direction for ease of tearing.  While Ingraham does not specifically disclose that the ratio of length to width lies between 1.5 and 5, it is the examiner’s position that it would have been obvious to make the ratio in this range depending on the amount of force desired to open the packaging and/or for aesthetic purposes and/or because said range would be encompassed by Ingraham’s disclosure of “any shape”.
Change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04[R-1].

Regarding claim 9, it appears from Figure 1 that the weakening zone may be considered to be the square portion and would be considered to be applied in a continuous manner since the square portion is continuous.  It would appear that it must be oriented either longitudinal or transverse with regard to the machining direction.  
Additionally, “arranged in a continuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).

Additionally, “arranged in a discontinuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 11, it is the examiner’s position that based on Figure 1, the weakening zone closest to the user could be considered to be arranged on the front side of the packaging and the weakening zone furthest from the user could be considered arranged on the backside of the packaging.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1), as applied to claim 1 above, in view of Olson et al. (US 9,918,595 B2).

Olson discloses a sheet comprising perforations to allow partitioning of the sheet, wherein the perforations have a length to width ratio of 1.1 to 1.9 (i.e. overlapping ratio of length to width between 1.5 and 5) (abstract; C6/L64-C7/L10).
Ingraham and Olson are analogous art because they both teach about sheets having perforations.  It would have been obvious to use the length to width ratio of the perforations of Olson in the packaging of Ingraham because it is well known to use perforations having this ratio and amounts to nothing more than using a known feature in a known environment to accomplish an entirely expected result.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1), as applied to claim 11 above, in view of Arndt et al. (US 2010/0288669 A1).
Regarding claim 14, modified Ingraham discloses all of the claim limitations as set forth above.  Ingraham does not disclose that the packaging includes a plurality of 
	Arndt discloses a packaging having multiple compartments separated by a perforation line (abstract, Figure 1), wherein the packaging is configured such that a compartment is separated off in order to access a gripper tab to open the compartment, which allows for a weakened portion by removing a paper layer so that the contents can be accessed by breaking the weakened portion in order to make the package more child-proof/senior-friendly ([0013]).
	Ingraham and Arndt are analogous art because they both teach about packagings that are child-resistant.  It would have been obvious to incorporate the features of Arndt of multiple compartments separated by a perforation line being configured such that a compartment is separated off in order to access a gripper tab to open the compartment, which allows for revealing the weakened portion so that the contents can be accessed into the packaging of Ingraham in order to provide a packaging that is more child-proof/senior friendly and because this configuration is well known in the art and amount to nothing more than using a known configuration in a known environment to accomplish an entirely expected result.
Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1) in view of Mehta et al. (US 2012/0244104 A1).
Regarding claims 1-7 and 9-11, Ingraham discloses a child resistant package comprising a multilayer sheet material having a plurality of zones of weakening formed by a plurality of perforations (i.e. a childproof and/or senior friendly packaging made 2 (i.e. overlapping the density of perforations in the weakening zone lies between 50 and 250 per cm2) ([0009]).
It would have been obvious to one of ordinary skill in the art to choose any materials/amounts disclosed including those claimed and thereby arrive at the claimed invention.

Mehta discloses that strip-packs and blister-packs are equivalent and interchangeable packagings for use in packaging pharmaceutical products (abstract; [0023]).
It would have been obvious to one of ordinary skill in the art to interchange the blister-pack configuration of Ingraham for a strip-pack configuration because Mehta discloses they are equivalent and interchangeable and doing so would amount to nothing more than using a known configuration in a known environment to accomplish an entirely expected result.
Regarding claim 2, Ingraham discloses that the perforations can be of any shape and configuration and include lengths of up to 250 µm and specifically discloses chevron shaped, prism shaped, diamond shaped ([0025]-[0026]) (i.e. in section planes parallel to the first outer surface of the composite packaging foil the cross-sections of the perforations have an elongated shape with a length and a width, wherein the dimension of the length is larger than the dimension of the width, overlapping wherein the maximum length of a cross section of the perforations lies between 50 µm and 600 µm).  It is the examiner’s position that it would have been obvious to arrange the perforations along a tearing direction for ease of tearing.  While Ingraham does not specifically disclose that the ratio of length to width lies between 1.5 and 5, it is the examiner’s position that it would have been obvious to make the ratio in this range depending on the amount of force desired to open the packaging and/or for aesthetic purposes and/or because said range would be encompassed by Ingraham’s disclosure of “any shape”.

Regarding claims 5 and 7, in one embodiment, the barrier layer may comprise aluminum and have a thickness of 0.2 mils to 2 mils and may be adhered to the polymeric layer via an adhesive layer 36 that may comprise polyurethane, polyethylene, polyester, vinyl and acrylics ([0034], [0037]-[0040], [0045]).  In this embodiment, the barrier layer could be considered to be the second layer and the adhesive layer could be considered to be the inner layer (i.e. the second layer comprises an aluminum foil; overlapping having a thickness that lies in a range of between 6µm and 40 µm; wherein the inner layer comprises a wet or dry lamination adhesive or an extrusion lamination resin).
Regarding claim 9, it appears from Figure 1 that the weakening zone may be considered to be the square portion and would be considered to be applied in a continuous manner since the square portion is continuous.  It would appear that it must be oriented either longitudinal or transverse with regard to the machining direction.  
Additionally, “arranged in a continuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 
Regarding claim 10, it appears from Figure 1 that the weakening zone may be considered to be both square portions and would be considered to be applied in a discontinuous manner since there is a space between the square portions. It would appear that it must be oriented either longitudinal or transverse with regard to the machining direction.  
Additionally, “arranged in a discontinuous manner” and “oriented either longitudinal or transverse with regard to the machining direction” would be considered product by process limitations.  Examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 11, it is the examiner’s position that based on Figure 1, the weakening zone closest to the user could be considered to be arranged on the front .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1) and Mehta et al. (US 2012/0244104 A1), as applied to claim 1 above, in view of Olson et al. (US 9,918,595 B2).
Regarding claim 2, Ingraham discloses that the perforations can be of any shape and configuration and include lengths of up to 250 µm and specifically discloses chevron shaped, prism shaped, diamond shaped ([0025]-[0026]) (i.e. in section planes parallel to the first outer surface of the composite packaging foil the cross-sections of the perforations have an elongated shape with a length and a width, wherein the dimension of the length is larger than the dimension of the width, overlapping wherein the maximum length of a cross section of the perforations lies between 50 µm and 600 µm).  It is the examiner’s position that it would have been obvious to arrange the perforations along a tearing direction for ease of tearing.  Ingraham does not specifically disclose that the ratio of length to width lies between 1.5 and 5.
Olson discloses a sheet comprising perforations to allow partitioning of the sheet, wherein the perforations have a length to width ratio of 1.1 to 1.9 (i.e. overlapping ratio of length to width between 1.5 and 5) (abstract; C6/L64-C7/L10).
Ingraham and Olson are analogous art because they both teach about sheets having perforations.  It would have been obvious to use the length to width ratio of the perforations of Olson in the packaging of Ingraham because it is well known to use perforations having this ratio and amounts to nothing more than using a known feature in a known environment to accomplish an entirely expected result.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ingraham (EP 2336044 A1) and Mehta et al. (US 2012/0244104 A1), as applied to claim 11 above, in view of Arndt et al. (US 2010/0288669 A1).
Regarding claim 14, modified Ingraham discloses all of the claim limitations as set forth above.  Ingraham does not disclose that the packaging includes a plurality of compartments isolated from each other by perforation lines, which are configured for separating compartments from one another, wherein the weakening zone is acce4ssible only after at least a partial separation of one of the compartments,
	Arndt discloses a packaging having multiple compartments separated by a perforation line (abstract, Figure 1), wherein the packaging is configured such that a compartment is separated off in order to access a gripper tab to open the compartment, which allows for a weakened portion by removing a paper layer so that the contents can be accessed by breaking the weakened portion in order to make the package more child-proof/senior-friendly ([0013]).
	Ingraham and Arndt are analogous art because they both teach about packagings that are child-resistant.  It would have been obvious to incorporate the features of Arndt of multiple compartments separated by a perforation line being configured such that a compartment is separated off in order to access a gripper tab to open the compartment, which allows for revealing the weakened portion so that the contents can be accessed into the packaging of Ingraham in order to provide a packaging that is more child-proof/senior friendly and because this configuration is well known in the art and amount to nothing more than using a known configuration in a known environment to accomplish an entirely expected result.

Response to Arguments

Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.
Applicant argues that Ingraham does not disclose a strip-pack but instead teaches a blister-pack.
Applicant’s argument is unpersuasive.  Given that the packaging of Ingraham has compartments in line with each other in a strip (Fig. 1), it is the examiner’s position that the packaging of Ingraham meets the broadest reasonable interpretation of “strip-pack”. 
 It is noted that applicant provides no specific definition of “strip-pack” in the instant specification.  Applicant asserts that a strip-pack is a flat packaging with two sheets of packaging foil sealed together in a grid like pattern of sealing areas.  However, it is noted that the packaging of Ingraham meets this description since the packaging has two sheets of packaging foil sealed in a grid like pattern (Ingraham Fig. 1 and 5).
Applicant argues that Olson is non-analogous art.
Applicant’s argument is unpersuasive because Olson is in the same field of endeavor because it teaches teach about sheets having perforations and is reasonably pertinent because it concerns the problem of the length/width ration of perforations used to separate sheets.
Applicant argues that Olson does not disclose the claimed length/width ratio but instead discloses length in the MD direction to length in the CD direction.

Applicant argues that the perforations of Olson extend through the entire thickness and are in a paper-based material.
Applicant’s argument is unpersuasive because the instant claims do not require that the perforations not extend through the entire thickness.
Additionally, note that while Olson does not disclose all the features of the present claimed invention, Olson is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a sheet comprising perforations to allow partitioning of the sheet, wherein the perforations have a length to width ratio of 1.1 to 1.9 (i.e. overlapping ratio of length to width between 1.5 and 5) (abstract; C6/L64-C7/L10), and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES C YAGER/           Primary Examiner, Art Unit 1782